            Case 3:20-cv-05250-RBL-JRC Document 3 Filed 04/15/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      KYLE WILLIAM MORATTI,
                                                              CASE NO. 3:20-cv-05250-RBL-JRC
11                              Plaintiff,
                                                              ORDER TRANSFERRING CASE
12              v.

13      WASHINGTON STATE DEPARTMENT
        OF CORRECTIONS, et al.
14
                                Defendants.
15
            The District Court has referred this action filed under 42 U.S.C. § 1983 to United States
16
     Magistrate Judge J. Richard Creatura. Plaintiff, proceeding pro se, initiated this lawsuit on
17
     March 16, 2020. See Dkt. 1. Because plaintiff’s proposed complaint raises claims related to his
18
     medical treatment at Airway Heights Corrections Center in Spokane, Washington the Court
19
     orders that this case be transferred to the Eastern District of Washington.
20
                                              BACKGROUND
21
            Plaintiff is currently housed at Snohomish County Jail. Dkt. 1-1. Plaintiff alleges that his
22
     Eighth Amendment rights were violated when Department of Corrections’ (“DOC”) employees
23
     failed to provide adequate medical treatment while he was housed at Airway Heights Corrections
24


     ORDER TRANSFERRING CASE - 1
             Case 3:20-cv-05250-RBL-JRC Document 3 Filed 04/15/20 Page 2 of 3



 1   Center (“AHCC”) in Spokane, Washington. See Dkt. 1-1. The Court has not granted plaintiff in

 2   forma pauperis (“IFP”) status, nor has the Court ordered the Clerk’s Office to attempt service of

 3   process. No defendant has appeared in this action.

 4                                               DISCUSSION

 5           Venue may be raised by the court sua sponte where the defendant has not filed a

 6   responsive pleading and the time for doing so has not run. See Costlow v. Weeks, 790 F.2d 1486,

 7   1488 (9th Cir. 1986). When jurisdiction is not founded solely on diversity, venue is proper in (1)

 8   the district in which any defendant resides, if all of the defendants reside in the same state; (2)

 9   the district in which a substantial part of the events or omissions giving rise to the claim

10   occurred, or a substantial part of the property that is the subject of the action is situated; or (3) a

11   judicial district in which any defendant may be found, if there is no district in which the action

12   may otherwise be brought. See 28 U.S.C. § 1391(b).

13           When venue is improper, the district court has the discretion to either dismiss the case or

14   transfer it “in the interest of justice.” See 28 U.S.C. § 1406(a). An order transferring venue

15   pursuant to 28 U.S.C. §1404(a) does not address the merits of the case; therefore, it is a non-

16   dispositive matter that is within the province of a magistrate judge’s authority under 28 U.S.C. §

17   636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F.Supp.2d 1238, 1241 n. 1 (2013).

18           Here, it is clear from plaintiff’s proposed complaint that his claims arise out of actions

19   committed at AHCC. Dkt. 1-1. AHCC is located in Spokane, Washington, which is within the

20   venue of the Eastern District of Washington. See 28 U.S.C. §§ 128(a). The only defendant

21   residing in the Western District of Washington is the DOC. Dkt. 1-1. But see Howlett v. Rose,

22   496 U.S. 356, 365 (1990) (for the purposes of § 1983, a state or an agency that is an arm of the

23   state is not a “person” under § 1983); Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam)

24


     ORDER TRANSFERRING CASE - 2
             Case 3:20-cv-05250-RBL-JRC Document 3 Filed 04/15/20 Page 3 of 3



 1   (concluding that the suit against the state Board of Corrections was barred by the Eleventh

 2   Amendment). Therefore, the Court concludes that venue is improper.

 3          Because venue is improper, the Court has the discretion to dismiss or transfer the case.

 4   See 28 U.S.C. § 1406(a). Plaintiff is a pro se prisoner. See Dkt. 1-1. At this time, the Court does

 5   not find the proposed complaint is meritless. Further, dismissing the case and directing plaintiff

 6   to refile in the Eastern District of Washington would cause unnecessary delay. Therefore, the

 7   Court finds transferring, rather than dismissing, this case is appropriate.

 8                                                Conclusion

 9          The Court finds venue is improper and the interests of justice require this case be

10   transferred to the proper venue. Accordingly, the Court orders this case be transferred to the

11   Eastern District of Washington in Spokane and the case be closed.

12          In light of the transfer, the Court defers to the Eastern District of Washington with respect

13   to plaintiff’s Application to Proceed IFP (Dkt. 1).

14          Dated this 15th day of April, 2020.

15

16

17                                                         A
                                                           J. Richard Creatura
18
                                                           United States Magistrate Judge
19

20

21

22

23

24


     ORDER TRANSFERRING CASE - 3
